Citation Nr: 1645250	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) disability. 

2.  Entitlement to a total disability rating due to individual unemployability as result of PTSD disability only. 

3.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114 (s).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and H.B.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served in the United States Marine Corps from September 1947 to October 1951. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in Los Angeles, California (RO), which in pertinent part, denied an increased evaluation for PTSD and continued a 50 percent disability rating.  The Veteran appealed. 

In a May 2012 rating decision, the RO increased the assigned evaluation to 70 percent, effective from July 8, 2010, the date of claim for increase.  The issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2015, the Veteran and his friend, Ms. H.B. testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder.

In November 2015, the Board remanded the Veteran's claim for increased rating for PTSD disability to the RO (via the Appeals Management Center (AMC)) for additional development, to include updating the claims folder with the Veteran's VA treatment records and providing him with a VA psychiatric examination to evaluate the severity of his disability.  


The Board notes that the Veteran has already been awarded entitlement to a TDIU based on his combined service-connected disabilities.  However, on his July 2010 Application for Increased Compensation based on Unemployability, VA Form 21-8940, the Veteran specifically stated that he is no longer employable because of the severity of his service-connected PTSD.  The United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board finds that entitlement to a TDIU based solely upon PTSD is on appeal as part and parcel of the Veteran's increased rating claim for PTSD. 

The issue of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) is raised by the grant herein of a TDIU that is predicated on the Veteran's service-connected PTSD alone.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2015).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's disability due to PTSD was manifested by no more than occupational and social impairment that involves deficiencies in the areas of thinking, family relationships, and mood, and at no point,  has his PTSD disability been manifested by symptoms that more closely approximate total occupational and social impairment.

2.  The evidence demonstrates that the Veteran's service-connected PTSD, by itself, likely precludes him from securing or following a substantially gainful occupation.

3.  In addition to the TDIU based on the Veteran's PTSD alone, he has additional service-connected disabilities independently ratable as 80 percent disabling.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 70 percent for PTSD disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU due to PTSD disability alone have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).

3.  The criteria for SMC at the housebound rate have been met.  38 U.S.C.A. §§ 1114 (s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Here, given the Board's favorable disposition to award TDIU and SMC at the housebound rate, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claims.

With respect to the increased rating claim, VA provided the Veteran with an August 2010 notice letter that informed him on how the evidence needed to substantiate a claim for increased rating, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher evaluation for PTSD.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records as well as the Veteran's lay statement and testimony are in the claims folder.  All records identified by the Veteran relating to this claim have been obtained, to the extent possible. 

The record contains the reports of VA psychiatric examinations dated in October 2010 and January 2016, in which the examiners addressed the severity of the Veteran's PTSD. The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As the claims folder has been updated with the Veteran's VA treatment records and he has been provided with the 2016 VA examination, the Board finds that there has been compliance with the 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102 (2015).

2.  Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran seeks a higher evaluation for his PTSD disability.  He is currently assigned a 70 percent rating for his PTSD.  His disability is currently rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

Notably, the rating schedule is based upon the Diagnostic and Statistical Manual (DSM) of Mental Disorders for purposes of evaluating psychiatric disorders, which has been updated to the Fifth Edition (DSM-V) for VA purposes for all cases certified to the Board on or after August 4, 2014.  See 38 C.F.R. § 4.125 (a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-V).  In the present case, the claim was originally certified to the Board prior to August 4, 2014.  Therefore, in this case 38 C.F.R. § 4.130 require the criteria set forth in DSM-IV only.

Under the criteria found at Diagnostic Code 9411, a 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See DSM- IV; Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability. VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 41 - 50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran seeks higher evaluations for his PTSD disability.  As explained in more detail below, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder is consistent with the criteria reflected by the current assigned 70 percent disability rating and at no point during the pendency of the appeal, does the severity of the Veteran's PTSD disability support an evaluation in excess of a 70 percent disability rating.  Since evidence of record reflects similar symptomatology throughout the entire period under appeal, staged ratings are not appropriate.  See 38 C.F.R. § 4.1.

The Veteran filed his claim for increased rating for PTSD disability in July 2010.  A review of the evidence of record shows the Veteran underwent two VA psychiatric examinations during the course of the period under appeal.  The record also reflects that during this period, the Veteran has received therapy and medication to treat the symptomatology associated with his PTSD. 

The Veteran's VA treatment records show that he attends bi-monthly group PTSD therapy sessions as well as individual therapy sessions once every three or four months.  See VA treatment records dated from 2010 to 2015.  These treatment records show that his PTSD disability is manifested by irritability, anxiety, depressed mood, decreased motivation, sleep impairment, and difficulty with relationships with others.  He has denied suicidal and homicidal ideations, though he expressed ideas about death.  He was cooperative and appropriate during clinical evaluation and his speech and thought process were evaluated as normal.  It was observed that the Veteran had some memory impairment.  VA treatment records also show that the Veteran reported that he was active in brigade funerals and ceremonies, he socialized with other veterans, and he had a good relationship with his live-in girlfriend. 

In an April 2010 VA treatment record, his treating VA psychiatrist considered the Veteran to be unemployable, in large part, due to the severity of his PTSD disability.   In an August 2011 medical statement from his treating VA psychiatrist, it was noted that the Veteran's PTSD symptoms due to irritability, difficulty working with others, severe insomnia, depressed mood, and decreased energy impacted his ability to work.  An August 2011 medical statement from his private primary care physician also contains a finding that the Veteran was unable to work because of the severity of his PTSD symptoms due to irritability, depressed mood, and decreased energy.   

The Veteran was afforded a VA psychiatric examination in October 2010 in conjunction with his claim for increased rating for his PTSD disability.  That examination report shows that the Veteran complained of anger problems, irritability, sleep impairment, depressed mood, anxiety, flashbacks, difficulty getting along with others, weekly panic attacks, exaggerated startled response, isolation, and decreased motivation.  He reported that his symptoms were constant and he felt them to be at least moderate in severity.  The Veteran reported that he was currently not working, but he reported a history of difficulty at work due to his PTSD symptoms.  He reported that he would "take off" from his job because of difficulty getting along with his co-workers.  The Veteran reported that he had a good relationship with his live-in girlfriend of 10 years as well as good friendships with some other veterans.  He stated he had suicidal thoughts but he denied any intent or plan to act on his thoughts.  

On mental status examination, the 2010 VA examiner observed that the Veteran was pleasant and cooperative, he was groomed, he made good eye contact, and he was oriented.  His mood and affect were depressed, and he described a history of weekly panic attacks.  His speech and thought process were evaluated as normal, but he had preoccupied thoughts about the Korean War.  He reported a history of visual and auditory hallucinations, but there was no evidence of psychosis or delusions on clinical evaluation.  The VA examiner found that the Veteran's PTSD disability resulted in moderate impairment and the Veteran was assigned a GAF scaled score of 53 (moderate). 

In October 2015, the Veteran and Ms. H.B. testified about the severity of the Veteran's PTSD disability.  The Veteran stated that he felt that his PTSD disability warranted a total, 100 percent, disability rating.  He stated his PTSD disability was manifested by depressed mood, anger problems, irritability, difficulty getting along with non-veterans, thoughts about death, and sleep impairment.  Ms. H.B. testified that she observed that the Veteran's PTSD symptoms had worsened over the years and he had nightmares more frequently and he became belligerent at times.  The Veteran and Ms. B. denied that the Veteran had episodes of violence.  

The Veteran was afforded another VA psychiatric examination to evaluate the severity of his PTSD disability in January 2016.  In that examination report, the VA examiner confirmed that the Veteran had a current diagnosis of PTSD.  The Veteran's PTSD disability was manifested by symptoms of depressed mood, anxiety, sleep impairment, and disturbances in mood and motivation.  On mental status examination, the VA examiner observed that the Veteran was oriented and appropriate.  He had a depressed mood and liable affect.  There was no evidence of psychosis, impaired thought process or speech, and he denied any suicidal or homicidal ideations.  The VA examiner concluded that the severity of the Veteran's PTSD disability resulted in occupational and social impairment that involves deficiencies in the areas of thinking, work, family relationships, and mood. 

Collectively, the competent medical and lay evidence of record demonstrates that throughout the entire period under appeal, the Veteran's PTSD disability has been manifested by anxiety, depressed mood, chronic sleep impairment, weekly panic attacks, irritability, decreased energy, thoughts about death, some memory impairment, disturbances in mood and motivation, difficulty with establishing and maintaining relationships.  His VA mental health providers have found that the severity of his PTSD symptoms impacts his ability to work.  

The Board finds that the record shows that the nature and extent of the Veteran's symptomatology are consistent with the criteria for the current assigned 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  At no point during the pendency of the appeal do the objective findings support the assignment of rating to the next higher, 100 percent, rating for his PTSD disability.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In this regard, the collective evidence of record does not demonstrate symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Rather, the Veteran was found to be y oriented, appropriately groomed, and cooperative during clinical evaluation.  Although his thoughts were preoccupied with Korean War, there was no evidence of gross impairment in thought processes or communication. 

In addition, at no point during the entire period under appeal was the Veteran's PTSD disability characterized as resulting in total occupational and social impairment.  Rather, the Veteran has stated that he has a good relationship with his live-in girlfriend and associates regularly with other veterans, and he also participates in veteran-related activities.  Even though his treating medical providers have found that his PTSD disability precludes his ability to work, there is no evidence of total social impairment. 

In summary, the Veteran's symptomatology does not support the assignment of an evaluation in excess of 70 percent.  A higher evaluation of 100 percent is not warranted for the Veteran's PTSD disability at any point during the period under appeal.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the Veteran's PTSD disability should be considered on an extraschedular basis.  The language of 38 C.F.R. § 3.321 (b)(1) provides a three-part test for determining whether a Veteran is entitled to an extraschedular rating, specifically: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the Board finds that the rating criteria contemplate the Veteran's disability, productive of the symptoms discussed above; symptoms specifically contemplated in the rating criteria.  Again, symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, the threshold element of the three-part test under Thun, pursuant to 38 C.F.R. § 3.321 (b)(1), has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  This is thus not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

3.  TDIU due solely to PTSD

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2015).   The Veteran's PTSD disability is currently assigned a 70 percent rating, and he thus meets the requirements under 38 C.F.R. § 4.16 (a) for a TDIU on a schedular basis. 

As discussed above, the Veteran has informed his treating medical providers as well as the 2010 and 2016 VA examiners that when he had been working, he had experienced significant problems with his co-workers and supervisors because of his PTSD symptoms.  On his July 2010 Application for Increased Compensation based on Unemployability, VA Form 21-8940, the Veteran stated that his PTSD disability impacted his ability to obtain and secure a new job because he was unable to interview.  He stated that he frequently lost his temper during interviews and he had been declined employment.  The Veteran's treating VA mental health providers and private primary care physician have opined that the severity of the Veteran's PTSD symptoms renders him unemployable.  See April 2010 VA treatment records, August 2011 VA medical statement, and August 2011private medical statement.  

Given the Veteran's lay statements as to his inability to keep a job due to his irritability and violent outbursts as well as the medical statements from his treating medical provides, the Board resolves all doubt in favor of the Veteran and finds that the Veteran's PTSD, alone, renders him unable to maintain substantially gainful occupation throughout the pendency of the appeal.  A TDIU based solely upon PTSD is granted.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49. 

Special Monthly Compensation at the Housebound Rate

As will be discussed in more detail below, the record shows that the Veteran is entitled to SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114 (s) throughout the pendency of the appeal for increased rating (since the date of claim in July 2010). 

In this regard, the United States Court of Appeals for Veterans Claims (Court) has noted that VA has a 'well-established' duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC 'benefits are to be accorded when a Veteran becomes eligible without need for a separate claim'). 

Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i) (2015).  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.   Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

As of the above decision, the Veteran service-connected PTSD is rated as 100 percent disabling pursuant to a TDIU. The record also demonstrates that since July 2010, the Veteran is service-connected for status post right common femoral below knee popliteal bypass with scar rated as 60 percent disability, bilateral hearing loss rated as 20 percent disabling, tinnitus rated as 10 percent disabling, and residual scars rated as noncompensable.  The combined rating for these other service-connected disabilities is 80 percent.  Therefore, because the Veteran has a single service-connected disability rated as 100 percent disabling (i.e., his PTSD) and has additional service-connected disabilities independently ratable as 80 percent disabling, to include a single disability evaluated as 60 percent disabling, the criteria for SMC at the housebound rate are met.  Thus, in light of the Court's decision in Bradley, the Board finds that entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted.



ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD disability is denied. 

Entitlement to a TDIU as result of a PTSD disability alone is granted. 

Entitlement to SMC based on statutory housebound status under 38 U.S.C.A. § 1114 (s) is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


